On Motion for Rehearing.
Counsel for tire trustee, Clendenin, present a motion for a writ of certiorari to add to the transcript in this cause a record to the effect that there were creditors of the Nevling Elevator Company before and at the time that the payments were made to Ratcliff. If, however, this evidence were produced and made a part of the record in this court, the second ground for the decision, and that was the main ground, that the trustee averred that the Elevator Company was insolvent when this $4,500 was paid, and that this money was a fund held in trust for the creditors of the corporation, that Ratcliff knew this fact and obtained the money without any consideration, and that Ratcliff denied these averments, and the evidence established the fact that the company was not insolvent, and that Ratcliff did not know its condition when he received the statements, would still be fatal to the motion for a rehearing in this case.,
For this reason the motion for a writ of certiorari must be denied, and because the second ground for the decision, which is stated above, is still conclusive, the motion for a rehearing is denied.